DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 13 and 14, filed 2/1/2021, with respect to 112(a) and (b) rejections have been fully considered and are persuasive.  The 112(a) and (b) rejections of the claims has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-15 and 17 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant asserts that the features of “authenticate the user mobile device to a printing device from the plurality of printing devices by the computer automated print services control system; wherein the authentication is via the user mobile device in short range communication with the selected printing device; and based on the authentication of the user mobile device, generate a print job compatible with the selected printing device, and release the generated print job to the printing device.”  The reference of Ikegaya is applied to cure any deficiencies of the previously applied references.  However, the Jazayeri and Iwasaki references are still applied to most of the claim limitations, and an explanation of how the Iwasaki reference is still applied to most of the contended features above is disclosed below.
authenticate the user mobile device to a printing device by the computer automated print services control system; wherein the authentication is via the user mobile device in short range communication with the selected printing device” are performed.  In addition to the above features, the secondary reference teaches the other contended features detailed below.    
Regarding the other features, in ¶ [62]-[70], the reference discloses the process of the user now being able to select a logical printer associated with the touched MFP and utilizing the physical printer associated with the logical printer to print a selected document.  ¶ [66], in particular, teaches selecting the physical printer ID associated with the logical printer on the cloud app when multiple physical printers are associated with the logical printer.  ¶ [69] teaches the logical printer acquiring the document requested, converting the document into a form that the physical printer can output, and transferring this converted data to the MFP.  ¶ [71]-[73] teaches sending the converted based on the authentication of the user mobile device, generate a print job compatible with the selected printing device, and release the generated print job to the printing device.”  Although the Iwasaki reference combined with the Jazayeri reference teaches the majority of the claim limitations, the aspect of having one of a plurality of printers present to interact with the authenticated mobile device is not specifically taught.  This deficiency is cure by the Ikegaya reference.
Regarding the Ikegaya reference, this reference teaches in ¶ [28] and [29] a plurality of MFPs at a location where a user can walk up and perform an authentication operation on one of several MFPs available.  In ¶ [30]-[32], the MFP that does not contain the authentication information locally accesses a server to aid in authenticating a user.  These functions incorporated in the combination of Jazayeri and Iwasaki would result in a user, via a mobile device, being able to select one of a plurality of MFPs for the output operation and selecting this device utilizing a short-range communication function.  Thus, based on this aspect being taught, the combination of Jazayeri, Iwasaki and Ikegaya performs the features of the claims.  
  

   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, 9-11, 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jazayeri (US Pub 2011/0235085) in view of Iwasaki (US Pub 2015/0154484) and Ikegaya (US Pub 2012/0307309).

Re Claim 1: Jazayeri discloses a computer automated print services control system comprising: 
a processor; a memory; a means for communicating over a wired or wireless network (e.g. the system contains a plurality of processors within the server, user devices, and printers.  These devices communicate over wired or wireless communication means; see ¶ [108] and [125]-[127]); 
[0108] It may be appreciated that the burden of converting the print job from the printer-independent format received from the application 112 for actual printing at one of the printers 118, 120, may be shared to varying extents between the format converter 138 and the various print clients 146, 156, 162. For example, in one example using the cloud aware printer 118, the format converter 138 may provide essentially the entire process of determining printer commands for the cloud-aware printer 118. In this case, the print client 146 may be used to receive the 

[0125] Computing device 500 includes a processor 502, memory 504, a storage device 506, a high-speed interface 508 connecting to memory 504 and high-speed expansion ports 510, and a low speed interface 512 connecting to low speed bus 514 and storage device 506. Each of the components 502, 504, 506, 508, 510, and 512, are interconnected using various busses, and may be mounted on a common motherboard or in other manners as appropriate. The processor 502 can process instructions for execution within the computing device 500, including instructions stored in the memory 504 or on the storage device 506 to display graphical information for a GUI on an external input/output device, such as display 516 coupled to high speed interface 508. In other implementations, multiple processors and/or multiple buses may be used, as appropriate, along with multiple memories and types of memory. Also, multiple computing devices 500 may be connected, with each device providing portions of the necessary operations (e.g., as a server bank, a group of blade servers, or a multi-processor system). 

[0126] The memory 504 stores information within the computing device 500. In one implementation, the memory 504 is a volatile memory unit or units. In another implementation, the memory 504 is a non-volatile memory unit or units. The memory 504 may also be another form of computer-readable medium, such as a magnetic or optical disk. 

[0127] The storage device 506 is capable of providing mass storage for the computing device 500. In one implementation, the storage device 506 may be or contain a computer-readable medium, such as a floppy disk device, a hard disk device, an optical disk device, or a tape device, a flash memory or other similar solid state memory device, or an array of devices, including devices in a storage area network or other configurations. A computer program product can be tangibly embodied in an information carrier. The computer program product may also contain instructions that, when executed, perform one or more methods, such as those described above. The information carrier is a computer- or machine-readable medium, such as the memory 504, the storage device 506, or memory on processor 502.

[0128] The high speed controller 508 manages bandwidth-intensive operations for the computing device 500, while the low speed 

instructions stored in the memory and executed by the processor (e.g. instructions are executed by the above-mentioned processor to perform the invention; see ¶ [108] and [125]-[127] above), which instructions cause the computer system to: 
authenticate a user credential input via a user mobile device and mapped to the user ID (e.g. a user can enter authentication information at a device, and a server can authenticate this information before a request for printing is entered.  The authentication information is mapped to a user ID associated with an account; see ¶ [39], [40], [75], [76] and [96]-[98]); 
[0039] There are many example scenarios and techniques by which users and/or printers may come to be registered with the cloud print service 102 through the registration manager 126, many of which are described below in detail, e.g., with respect to FIG. 3A. In general, for example, a user of the device 108 may use a browser to visit a website associated with the cloud print service 102, and may enter a username/password combination to establish a user account with the print service. 
[0040] In other examples, such users already may have a user account with a separate and possibly related service or service provider. For example, various online services (e.g., other cloud-based computing resources) may provide functionality such as email, data storage, and document processing, and, in such cases, a user already may have a secure user account established 

[0075] In the example of FIG. 2, a print request may be received at a server, over a network and from an application executing on a device (202). For example, as described above, the application manager 136 may receive a print request from a user of the application 112 executing on the device 108, or of the application 116 executing on the application server 114, or of the application 160 of the device 122. The print request may be received over the network 106 using an API that is common to the application 112/116/160 and the application manager 136. 
[0076] A user account associated with a user of the application may be determined at the server (204). For example, the application manager 136 may conduct authentication of the user of the application in question, e.g., in conjunction with the registration manager 126. The authentication may occur prior to the print request, or in response thereto. 

[0096] It may be necessary to authorize the user (326) as being allowed to proceed with printing. For example, the need may exist to ensure that the user in question has a user account established with the cloud print service 102. 
[0097] User authorization techniques are generally well-known, and not discussed here in detail. In general, though, the application manager 136 may communicate with the user manager 132 to verify that the user has provided a valid username/password, or otherwise been authenticated. If the user does not have a valid user account, then a user account may be established. Of course, it may occur that user authorization occurs prior to receipt of a print request, as well. 
[0098] For the authorized user, the application manager 136 may then communicate with the printer manager 128 to determine which registered printers from the registered printers 130 are associated with the user's account, including any printers shared with the user by another user (328). For example, the application manager 136 may determine that the user is 

a printing device from the plurality of printing devices (e.g. figure 1 discloses a plurality of printers that can be selected from to perform output.  ¶ [36] discloses a plurality of printers.);

[0036] The cloud-aware printer 118 may be contrasted with a legacy printer 120, which does not natively support communication with the cloud print service 102. Therefore, to illustrate additional or alternative examples of implementations of the system 100 of FIG. 1, a separate device 122 is illustrated, which, as described below, may be modified to impart the advantages of the cloud print service 102 to the legacy printer 120. Similarly, a router 124 may additionally or alternatively be modified to thereby enable the legacy printer 120 to participate in the cloud printing paradigm defined by the operations of the cloud print service 102, as described in detail below. 

generate a print job compatible with the selected print device, and release the generated print job to the printing device (e.g. ¶ [75]-[79] disclose a user account being associated with a user, and a user submitting a print request that includes a selected printing device.  ¶ [81] discloses converting this job from an independent format into a printer dependent format.  ¶ [82] discloses sending this converted job from the server to the printer for output.); and 
[0075] In the example of FIG. 2, a print request may be received at a server, over a network and from an application executing on a device (202). For example, as described above, the application manager 136 may receive a print request from a user of the 
[0076] A user account associated with a user of the application may be determined at the server (204). For example, the application manager 136 may conduct authentication of the user of the application in question, e.g., in conjunction with the registration manager 126. The authentication may occur prior to the print request, or in response thereto. 
[0077] A print dialog may be provided over the network to the user in association with the application, the print dialog configured to provide for a selection of at least one printer associated with the user account (206). For example, the application manager 136 may determine that both of the printers 118, 120 are registered and associated with the user account of the user in question. Then, the application manager 136 may render the print dialog in conjunction with the application, and including a selection between the two printers 118, 120. 
[0078] A selected printer from the selection may be received, via the print dialog (208). For example, the application manager 136 may receive a selection of either the cloud-aware printer 118 or the legacy printer 120. 
[0079] A print job designating the selected printer may be received at the server, the print job including print data and print characteristics expressed in a first format (210). For example, the application manager 136 may receive the print job designating either of the printers 118, 120. The print job, as described, may include both the actual print data to be printed, as well as print characteristics specifying a manner in which the print data is to be printed, relative to printer capabilities of the selected printer(s). For example, such print characteristics may include a designation of one-sided versus two-sided printing, paper size, paper tray, color versus black-and-white, and various other such well-known print characteristics. 
[0080] The print job, including the print data and such print characteristics, may be expressed in the first format as a printer-independent format. That is, the print job may be communicated to the application manager 136 by way of an appropriate API and in a manner which is generic or agnostic 
[0081] The print job may be converted from the first format into a printer-specific format associated with the selected printer (212). For example, the format converter 138 may be configured to convert the first (e.g., printer-independent) format into a printer-specific format for a selected one of the printers 118, 120. As may be appreciated, and as described herein, the term printer-specific in this context may include, e.g., reference to a specific type, category, or brand of printer, or to a uniquely-identified printer. The print job in the printer-specific format may include a full rasterization of the print job for use in printing by the selected printer (e.g., when the selected printer includes the cloud-aware printer), or may include a partial conversion so that final rasterization may occur later (e.g., at the print client (proxy) 156 and/or the print driver 158 of the device 122, as described herein).

[0082] The print job may be routed over the network from the server to a print client associated with the selected printer for printing by the selected printer, using the printer-specific format (214). For example, the print job router 142 may be configured to route the print job to the print client 146 of the cloud-aware printer 118, or to the print client(s) 156/162 of the legacy printer 120.

convert via at least one of the user mobile device and a gateway, the generated print job based on the received print instruction into a format compatible with the selected printing device (e.g. the user device containing the print client proxy, router or the print driver can be used in converting the generated print job into a format that is compatible with a selected printer.  This occurs after a user account is setup, and a user associated with the user account is verified as the requester of a print job, which the account process is taught in ¶ [96]-[98] above.   If the printer does not contain a print client, it may not be able to perform the conversion itself, so a router or a user device 

[0055] Thus, it may be observed that conversion of the print job at least partially occurs at a separate device(s) (e.g., the cloud print server 104, the cloud-aware printer 118, the device 122, or the router 124) from the device(s) on which the originating application is executing (e.g., the device 108, the application server 114, or the device 122). In this way, for example, it is possible to formulate and submit a print job at least partially separately from a conversion of the print job into a printer-specific format, and to thereby divorce such conversion from an underlying operating system of the executing application. 
[0056] A print job router 142 may be configured to route the converted print job to a designated printer, and otherwise monitor and mediate execution and success/failure of the print job. The print job router 142 may thus be responsible for managing and monitoring on-going print jobs from a plurality of users which are designated for a corresponding plurality of printers, as described in detail, below. 
[0057] In so doing, the print job router 142 may be configured to execute, e.g., with a print client 146 executing on firmware 144 of the cloud-aware printer 118. The print client 146 may communicate with the cloud print service 102, e.g., with the print job router 142 and/or the registration manager 126, using the cloud print protocol referenced above. 

[0107] The print job may then be output to a corresponding print client (338). For example, the print job router 142 may output the converted print job to either of the printers 118, 120, or both, depending on which was selected earlier. If the selected printer does not include a cloud-aware printer (340), e.g., 

[0108] It may be appreciated that the burden of converting the print job from the printer-independent format received from the application 112 for actual printing at one of the printers 118, 120, may be shared to varying extents between the format converter 138 and the various print clients 146, 156, 162. For example, in one example using the cloud aware printer 118, the format converter 138 may provide essentially the entire process of determining printer commands for the cloud-aware printer 118. In this case, the print client 146 may be used to receive the print job for forwarding to appropriate printer hardware (e.g., processor(s) driving the associated ink dispensers). In such a case, the cloud-aware printer 118 may be very inexpensive to manufacture, with minimal hardware/software requirements. 

[0109] In other scenarios, the format converter 138 may execute a partial format conversion, and the print clients 146, 156, 162 may be more involved in calculating or otherwise determining actual, low-level printer commands. Such a practice may be suitable, for example, where a manufacturer of the printer in question has certain specific needs or requirements which are not readily compatible with the cloud print service 102, or, in other cases, where the printer in question already has the processing capabilities to be responsible for a certain amount of the conversion process. In the latter case, although such printers may be relatively more expensive due to supporting the associated hardware and software requirements associated with the conversion(s), it may make sense simply to leverage such existing resources if they do already exist, rather than support them independently at the cloud print service 102. In particular, the legacy printer 120 may already have a relatively large amount of hardware/software resources, including the print driver 158, so that it may make sense to perform a relatively small proportion of the format conversion process at the format converter 138, while allowing the print client 156/162 and the print driver 158 to finalize and execute a final print job. 

[0110] In either case, the print job may proceed with execution (344), during which the print job router 142, having provided the print job, may continue to maintain the print job status for provision to the application 112, as needed (346). For example, after execution of the print job begins, a paper jam may occur at the legacy printer 120. Then, the print job router 142 may 

[0121] In further examples of the print client as the print client proxy 156, it may occur that the proxy fetches print jobs in PDF format, along with the user-selected print characteristics represented as XML. Then, the proxy may use a PDF interpreted library to rasterize and print the PDF. 

However, Jazayeri fails to specifically teach receive via the user mobile device over the wired or wireless network, a print instruction; authenticate the user mobile device to a printing device by the computer automated print services control system; wherein the authentication is via the user mobile device in short range communication with the selected printing device; and based on the authentication of the user mobile device, generate a print job compatible with the selected printing device, and release the generated print job to the printing device; and convert, via at least one of the authenticated user mobile device and a gateway, the received print instruction into a format compatible with the selected printing device.

However, this is well known in the art as evidenced by Iwasaki.  Similar to the primary reference, Iwasaki discloses receiving a print request from a mobile device, a server handling the request, and forwarding the converted job to a printer for output (same field of endeavor).  
Iwasaki discloses receive via the user mobile device over the network, a print instruction (e.g. the user submits a print instruction to the cloud service in order to output a document, which is disclosed in ¶ [62].  The cloud service sends a screen that 

[0061] In process step (6), upon receipt of the setting completion notification, the image forming device 100 notifies the mobile terminal 500 of completion of setting via NFC communication. This notification may be transmitted in response to the transmission of the access token in process step (3) described above. For example, when the user touches the reader/writer unit of the image forming device 100 using the mobile terminal 500 to in process step (3), process steps (3) to (6) may be performed during the touch period. In this case, a message corresponding to the notification may be displayed on the screen of the mobile terminal 500, allowing the user to know that the image forming device 100 has become usable. 
[0062] Then, in process step (7), the user accesses the cloud print service 200 from the mobile terminal 500, and sends a print instruction to the cloud print service 200. For example, the user starts the cloud print app on the mobile terminal 500 and logs into the cloud print service 200. Then, a list of logical printers 210 that the user is authorized to use (i.e., logical printers that have registered the user as an administrator or a sharer) is provided. The list also includes a logical printer 210 associated with the image forming device 100 that has been set so that the user is authorized to use the image forming device 100 in process step (4). The user selects a logical printer 210 that the user will use from the list on the screen of the cloud print app. Here, the logical printer 210 associated with the image forming device 100 is selected. If there is one logical printer 210 that the user is authorized to use, the selection of a logical printer 210 is omitted. 
[0063] If multiple available physical printers are set for the logical printer 210 associated with the image forming device 100, a list of such physical printers is provided from the logical printer 210 to the cloud print app. The user selects a physical printer to be used as the current output destination 

authenticate the user mobile device to a printing device by the computer automated print services control system; wherein the authentication is via the user mobile device in short range communication with the selected printing device (e.g. the user mobile device receives a token from a cloud print service.  The mobile device transfers the access token to a MFP using a short range communication method, which is taught in ¶ [52] and [53].  The MFP sends a setting request to the cloud print service with the MFP ID and access token, which is taught in ¶ [57] and [58].  The server registers the MFP ID with the user ID in order to allow the user to use the MFP, which is a form of authorization of the mobile device to use the MFP performed by the server explained in ¶ [58], [60] and [61].  When the user accesses the cloud app, the app now displays a logical printer associated with the MFP that received the token via the short range communication in order to show that the user now has access to using this MFP for printing.  This is described in ¶ [62].  A plurality of physical printers associated with a logical printer is disclosed in ¶ [28].); and 

[0028] The logical printer 210 may also register one or more physical output destination printers (called "physical printers", for example, the image forming device 100 illustrated in FIG. 1) to which print jobs held in a queue in the logical printer 210 are output. In this case, the logical printer 210 holds management information concerning the registered physical printer or printers. The management information may include, for example, information identifying the corresponding physical printer (for example, a unique physical printer ID assigned by the cloud print service 200 or an Internet protocol (IP) address of the physical printer), capability information indicating the capabilities (or functions) of the corresponding physical 
[0052] The cloud print service 200 returns the generated access token to the cloud print app in the mobile terminal 500 in response to the request. 
[0053] In process step (3), upon acquisition of the access token, the cloud print app transfers the access token to the image forming device 100 via short-range communication. The short-range communication may be based on short-range wireless communication technologies such as near field communication (NFC), Bluetooth (registered trademark), or WiFi. The short-range communication may also be based on short-range non-wireless communication technologies that use transmission media, such as infrared communication. 

[0057] In process step (4), upon receipt of the access token, the image forming device 100 generates a setting request including the acquired access token and the physical printer ID of the image forming device 100, and transmits the setting request to the cloud print service 200 via the Internet 400. The data format of the setting request is determined by the cloud print service 200 in advance. The image forming device 100 generates a setting request in accordance with the determined data format. 
[0058] Upon receipt of the setting request from the image forming device 100, the cloud print service 200 performs the temporary printer settings described above in accordance with the setting request. Specifically, first, the cloud print service 200 extracts the access token from the setting request, and acquires authorization information associated with the access token. The authorization information indicates a user ID and also indicates that the user who has the user ID authorizes the temporary printer setting function. In accordance with the authorization information, the cloud print service 200 registers setting information for associating the physical printer ID (the image forming device 100) included in the setting request as a candidate output destination with the user ID included in the 

[0060] In process step (5), when the setting process is completed, the cloud print service 200 returns a notification of completion of setting to the image forming device 100 in response to the setting request in process step (4). 
[0061] In process step (6), upon receipt of the setting completion notification, the image forming device 100 notifies the mobile terminal 500 of completion of setting via NFC communication. This notification may be transmitted in response to the transmission of the access token in process step (3) described above. For example, when the user touches the reader/writer unit of the image forming device 100 using the mobile terminal 500 to in process step (3), process steps (3) to (6) may be performed during the touch period. In this case, a message corresponding to the notification may be displayed on the screen of the mobile terminal 500, allowing the user to know that the image forming device 100 has become usable. 
[0062] Then, in process step (7), the user accesses the cloud print service 200 from the mobile terminal 500, and sends a print instruction to the cloud print service 200. For example, the user starts the cloud print app on the mobile terminal 500 and logs into the cloud print service 200. Then, a list of logical printers 210 that the user is authorized to use (i.e., logical printers that have registered the user as an administrator or a sharer) is provided. The list also includes a logical printer 210 associated with the image forming device 100 that has been set so that the user is authorized to use the image forming device 100 in process step (4). The user selects a logical printer 210 that the user will use from the list on the screen of the cloud print app. Here, the logical printer 210 associated with the image forming device 100 is selected. If there is one logical printer 210 that the user is authorized to use, the selection of a logical printer 210 is omitted.

based on the authentication of the user mobile device, generate a print job compatible with the selected printing device, and release the generated print job to the 

[0066] Furthermore, in the method in which the image forming device 100 is additionally set as a candidate output destination for an existing logical printer of the user of the mobile terminal 500 in the temporary printer settings in process step (4) described above, information on distinction indicating that the logical printer has been set using the temporary printer setting function may be set for the logical printer. Also in this case, when a list of logical printers that the user is authorized to use is displayed on the mobile terminal 500, the image forming device 100 registered by the user using the temporary printer setting function may be displayed so as to be distinguishable from an image forming device created using the normal registration setting function. In this case, furthermore, the cloud print service 200 may provide a candidate output destination, which has been additionally registered on the logical printer using the temporary printer setting function, with attribute information indicating that the candidate output destination has been set using the temporary printer setting function. Accordingly, when a screen of a list of output destination physical printers registered on the logical printer is provided to the mobile terminal 500, a physical printer (the image forming device 100) that has been set using the temporary printer setting function may be displayed in a style different from a physical printer that has been registered using the 

[0067] In addition, in the method in which the user ID of the user of the mobile terminal 500 is registered as a sharer on a logical printer of the administrator of the image forming device 100 in the temporary printer settings in process step (4) described above, the user ID of the user registered as a sharer may be provided with attribute information indicating that the user ID has been registered using the temporary printer setting function. When providing the mobile terminal 500 with a list of logical printers that the user is authorized to use, the cloud print service 200 may display a logical printer as whose sharer the user is set and in which the ID of the user is assigned attribute information indicating that the ID has been registered using the temporary printer setting function, in such a manner that the logical printer is displayed as a logical printer that has been set using the temporary printer setting function so as to be distinguishable from an image forming device that has been created using the normal registration setting function. 
[0068] In addition, the user designates a document stored in the mobile terminal 500, the cloud repository service 300, or the like as the object to be printed, and issues a print instruction. If the cloud repository service 300 is linked with the cloud print service 200 in terms of authentication, the user logs into the cloud print service 200, thereby being able to acquire a list of documents of the user which are saved in the cloud repository service 300 and to specify the document to be printed from the list. 
[0069] The logical printer 210 acquires the document to be printed, which has been specified by the user, from the mobile terminal 500, the cloud repository service 300, or the like, and converts the data of the document into a print data format. Instead of the logical printer 210 actively acquiring the document to be printed, the mobile terminal 500 may acquire the document from the cloud repository service 300 or the like and transmit the document to the logical printer 210. Alternatively, the mobile terminal 500 may instruct the cloud repository service 300 to provide the cloud print service 200 with a document to be printed, which is stored in the service 300, and the cloud repository service 300 may transmit the document to 
[0070] Either specifying the logical printer to be used (and also the output destination physical printer, if necessary) or specifying the document to be printed may be performed first. 
[0071] In process step (8), if print data of the specified document is prepared, the logical printer 210 sends a message including information that identifies the print data (for example, the URL of the print data) to the image forming device 100 designated as the output destination. In the case of Google Cloud Print, the message is sent using Extensible Messaging and Presence Protocol (XMPP) via the Google Talk service. 
[0072] In process step (9), upon receipt of the message, the image forming device 100 requests the cloud print service 200 to transmit print data using an HTTP GET request. The request includes information that identifies the print data, which is included in the received message. The request may also include the physical printer ID of the image forming device 100. 
[0073] In process step (10), in accordance with the request, print data of the document specified by the user in process step (7) is transmitted from the cloud print service 200 to the image forming device 100. The image forming device 100 receives the print data, and prints the print data onto a sheet of paper.

[0112] In process step (1), if the selection of "to print" has been made in process step (B), the cloud print app 510 of the mobile terminal 500 is started, and the cloud print app 510 accesses the cloud print service 200 to request and undergo user authentication. For example, in response to the notification in process step (C), the image forming device 100 may send a response to the mobile terminal 500, and the cloud print app 510 may be started in accordance with the response to perform a user authentication process. After the user authentication, through process steps (2) to (6), similarly to the flow illustrated in FIG. 2, the mobile terminal 500 acquires an access token from the cloud print service 200, and provides the access token to the image forming device 100. The image forming device 100 uses the access token to perform temporary printer settings for the cloud print service 200. 

[0114] When in process step (7-1), the cloud print app 510 accesses the cloud print service 200 to make a print instruction, if there are multiple logical printers 210 that the user is authorized to use (i.e., logical printers that have registered the user as an administrator or a sharer) in the cloud print service 200, for example, a list of usable logical printers 210 is provided from the cloud print service 200 to the cloud print app 510, and the user selects a logical printer 210 associated with the image forming device 100 that the user will use from the list. 
[0115] The mobile terminal 500 may acquire a physical printer ID from the image forming device 100 during a certain event such as the initial touch operation in process step (1). Then, when accessing the cloud print service 200 using the cloud print app 510 in process step (7-1), the mobile terminal 500 may notify the cloud print service 200 of the physical printer ID to allow the cloud print service 200 to automatically select the logical printer 210 associated with the physical printer ID. 
[0116] The cloud print service 200 generates print data of the document in accordance with the print instruction, and provides the print data to the image forming device 100 through process steps (8) to (10) illustrated in FIG. 10. Process steps (8) to 
[0117] In the process illustrated in FIG. 10, after process step (A), in process step (B), a selection screen of whether or not to perform printing is provided from the image forming device 100 to the mobile terminal 500 for user confirmation. However, such a confirmation process may be omitted. In a procedure without a confirmation process, when a user places the mobile terminal 500 on which a document is displayed near the image forming device 100 in process step (A), the mobile terminal 500 executes process steps (1) and (2) in response to the movement of the mobile terminal 500 as a trigger to acquire an access token, and provides the acquired access token to the image forming device 100. 

convert, via at least one of the authenticated user mobile device and a gateway, the generated print job based on the received print instruction into a format compatible with the selected printing device (e.g. the logical printer, on a server, converts the print instruction into a format compatible with the physical printer associated with the logical printer.  The logical printer servers as a gateway to convert the print instruction.  The logical printer is associated with the selected printer that was selected via utilizing a short range communication with the MFP to authorize the use of the MFP.  ¶ [66]-[70] above and ¶ [31] below teaches the selection of the logical printer associated with the MFP authorized to use by the mobile device using the cloud app and converting a print instruction associated with the physical printer by the logical printer.).

[0031] A user logs into the cloud print service 200 with their user ID over the Internet 400 from a device connected to the Internet 400, such as a PC, a mobile terminal, or the image forming device 100, using a communication protocol such as Hypertext Transfer Protocol (HTTP), and sends a print instruction to a logical printer 210 selected from among one or more logical printers 210 associated with the user ID. The print 

However, the above fails to specifically teach the feature of authenticate the user mobile device to a printing device from the plurality of printing devices by the computer automated print services control system.
However, this is well known in the art as evidenced by Ikegaya.  Similar to the primary reference, Ikegaya discloses authenticating the user of a MFP using a server (same field of endeavor or reasonably pertinent to the problem).    
Ikegaya discloses authenticate the user mobile device to a printing device from the plurality of printing devices by the computer automated print services control system (e.g. the invention discloses a user going to a place where multiple printers are installed in order to authenticate a user IC card to one of the plural MFPs, which is taught in ¶ [28] and [29].  If the MFP does not contain the information to authorize the user, the MFP sends the authentication information to a server in order to authorize the user to perform the output function on the MFP, which is taught in ¶ [30]-[32].  The 

[0028] After instructing the client apparatus 20 to form an image on the image forming apparatus 30, the user moves to a place where one of the image forming apparatuses 30A, 30B, and 30C is installed. For example, the user may move to the place where the image forming apparatus 30 is installed. If the image forming apparatus 30 usually used by the user is currently used by another user, the user may move to another image forming apparatus 30 nearby. The user may move to an image forming apparatus 30 closest to them. In other words, the user moves to a place to use one of the image forming apparatuses 30A, 30B, and 30C. The user may now move to the image forming apparatus 30B. 
[0029] The UI unit 34 in the image forming apparatus 30 presents an authentication screen. The image forming apparatus 30 receives no input from the user if the user is not authenticated. The user moves to the image forming apparatus 30B and swipes their IC card over the card reading unit 36B for authentication. If the IC card is positioned close to the card reading unit 36B, the card reading unit 36B reads the user ID and the password stored on the IC card (step S13). Upon reading these pieces of information from the IC card, the card reading unit 36B inputs the read information to the controller 31B. As described above, the IC card stores the user ID "user001" and the password "1234." The user ID "user001" and the password "1234" are input to the controller 31B. 

[0030] If the user ID and the password are input, the controller 31B determines whether the authentication information 41 is stored on the memory 38B (step S14). If the memory 38B stores the authentication information 41, the memory 38 also stores information indicating that the authentication information 41 is stored. Depending on whether the information is stored on the memory 38, the controller 31B determines whether the authentication information 41 is stored or not. If the image forming apparatus 30B has placed no authentication request on the authentication server apparatus 10 at all, the authentication information 41 is not stored on the memory 38B 
[0031] The user ID and the password are transmitted from the image forming apparatus 30B in this way. The CPU 11 in the authentication server apparatus 10 receives the user ID and the password via the communication unit 13. Upon receiving the user ID and the password, the CPU 11 checks the received user ID and password against the user ID and password included in the authentication information 41 stored on the storage unit 14. The CPU 11 thus determines whether the user of the image forming apparatus 30B is an authorized user (step S16). If the received user ID and password received from the image forming apparatus 30B are not included in the authentication information 41, the CPU 11 determines that the user of the image forming apparatus 30B is not an authorized user (no loop from step S16). The CPU 11 transmits information, indicating that authentication is unsuccessful, to the image forming apparatus 30B via the communication unit 13 (step S17). However, in this case, the user ID "user001" and the password "1234" are transmitted from the image forming apparatus 30B. The authentication information 41 of FIG. 3 includes the user ID "user001" and the password "1234." The CPU 11 thus determines that the user of the image forming apparatus 302 is an authorized user (yes loop from step S16). 
[0032] If the user of the image forming apparatus 30B is an authorized user, the CPU 11 extracts from the authentication information 41 stored on the storage unit 14 the spooler information corresponding to the user ID received from the image forming apparatus 30B (step S18). In the authentication information 41 of FIG. 3, the user ID "user001" is related to the primary spooler information "spoolerA" and the secondary spooler information "spoolerC." The CPU 11 thus extracts from the authentication information 41 the primary spooler information "spoolerA" and the secondary spooler information "spoolerC." Upon retrieving the spooler information, the CPU 11 transmits to the image forming apparatus 30B via the communication unit 13 information indicating that authentication is successful, the extracted spooler information, and the authentication information 41 stored on the storage unit 14 (step S19). 


Jazayeri performs the same function as it does separately of a computer automated print services control system comprising: a processor; a memory; a means for communicating over a wired or wireless network; instructions stored in the memory and executed by the processor, which instructions cause the computer system to: 
authenticate a user credential input via a user mobile device and mapped to the user ID; a printing device from the plurality of printing devices; generate a print job compatible with the selected print device, and release the generated print job to the printing device; and convert via at least one of the user mobile device and a gateway, the generated print job based on the received print instruction into a format compatible with the selected printing device. 

Iwasaki performs the same function as it does separately of receive via the user mobile device over the wired or wireless network, a print instruction; authenticate the user mobile device to a printing device from the plurality of printing devices by the computer automated print services control system; wherein the authentication is via the user mobile device in short range communication with the selected printing device; and based on the authentication of the user mobile device, generate a print job compatible with the selected printing device, and release the generated print job to the printing device; and convert, via at least one of the authenticated user mobile device and a 

In combination, Ikegaya performs the same function as it does separately of authenticate the user mobile device to a printing device from the plurality of printing devices by the computer automated print services control system. 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Jazayeri to include receive via the user mobile device over the wired or wireless network, a print instruction; authenticate the user mobile device to a printing device from the plurality of printing devices by the computer automated print services control system; wherein the authentication is via the user mobile device in short range communication with the selected printing device; and based on the authentication of the user mobile device, generate a print job compatible with the selected printing device, and release the generated print job to the printing device; and convert, via at least one of the authenticated user mobile device and a gateway, the received print instruction into a format compatible with the selected printing device, as discussed by Iwasaki, thereby authenticating a user at a particular printer before having data converted at an external device, which provides secure method of outputting a job, as described in Iwasaki (in ¶ [47], [53]-[56] and [68]).   
 

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Re Claim 2: The teachings of Jazayeri in view of Iwasaki and Ikegaya are applied to Independent claim 1 above.  
Jazayeri discloses the computer system of claim 1 wherein the user mobile device or gateway is further configured to: 
in converting the generated print job based on the received print instruction into the compatible format map the received print instruction from the user mobile device or gateway to a manufacturer specific proprietary command based on the selected printing device (e.g. if a user device issues a print request to a cloud server using a cloud aware printer or a legacy printer, the cloud server or a print proxy is used to convert the print instruction with data into a PDL that is understandable by the printer designated; see ¶ [51], [108],[109] and [121]). 



[0108] It may be appreciated that the burden of converting the print job from the printer-independent format received from the application 112 for actual printing at one of the printers 118, 120, may be shared to varying extents between the format converter 138 and the various print clients 146, 156, 162. For example, in one example using the cloud aware printer 118, the format converter 138 may provide essentially the entire process of determining printer commands for the cloud-aware printer 118. In this case, the print client 146 may be used to receive the print job for forwarding to appropriate printer hardware (e.g., processor(s) driving the associated ink dispensers). In such a case, the cloud-aware printer 118 may be very inexpensive to manufacture, with minimal hardware/software requirements. 
[0109] In other scenarios, the format converter 138 may execute a partial format conversion, and the print clients 146, 156, 162 may be more involved in calculating or otherwise determining actual, low-level printer commands. Such a practice may be suitable, for example, where a manufacturer of the printer in question has certain specific needs or requirements which are not readily compatible with the cloud print service 102, or, in other cases, where the printer in question already has the processing capabilities to be responsible for a certain amount of the conversion process. In the latter case, although such printers may be relatively more expensive due to supporting the associated hardware and software requirements associated with the conversion(s), it may make sense simply to leverage such existing resources if they do already exist, rather than support them independently at the cloud print service 102. In particular, the legacy printer 120 may already have a relatively large amount of hardware/software resources, including the print driver 158, so that it may make sense to perform a relatively small proportion of the format conversion process at the format converter 138, while allowing the print client 156/162 and the print driver 158 to finalize and execute a final print job.



Re Claim 3: The teachings of Jazayeri in view of Iwasaki and Ikegaya are applied to dependent claim 2 above.
Jazayeri discloses the user mobile device or gateway of claim 2 wherein said mapping of the received instruction comprises converting the received instruction to a printer specific page description language; and wherein the printer specific page description language comprises at least one of PS, PCL3 (HP), PCL 5, and PCL 6 (e.g. the received print instruction or print job is converted into Postscript; see ¶ [45]-[54], [108], [109] and [121] above). 

Re Claim 5: The teachings of Jazayeri in view of Iwasaki and Ikegaya are applied to Independent claim 1 above.
However, Jazayeri fails to specifically teach the computer system of claim 1 wherein the user authentication comprises, validating the input user credential via the user mobile device or gateway, at the selected printing device, wherein the validating is invoked via an access card or associated with the authenticated input user credential from the user mobile device.
However, this is well known in the art as evidenced by Iwasaki.  Similar to the primary reference, Iwasaki discloses receiving a print request from a mobile device, a server handling the request, and forwarding the converted job to a printer for output (same field of endeavor).  

wherein the validating is invoked via an access card or associated with the authenticated input user credential from the user mobile device (e.g. the user utilizes NFC to communicate with a particular printer associated with a logical printer.  The user is authenticated at the selected printer utilizing information passed through the various NFC components at the mobile device and MFP.  The validation of a user is associated with the username and password that has been input by a user from the mobile device; see ¶ [27], [28] and [48]-[69] above).

Hence the prior art includes the element claimed, although not necessarily in a single prior art reference.  The difference between the claimed invention and the prior art is only the lack of actual combination of the elements in a single reference. 

Iwasaki performs the same function as it does separately of wherein the user authentication comprises, validating the input user credential via the user mobile device or gateway, at the selected printing device, wherein the validating is invoked via an access card or associated with the authenticated input user credential from the user mobile device. 

Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Jazayeri to include based wherein the user authentication comprises, validating the input user credential via the user mobile device or gateway, at the selected printing device, wherein the validating is invoked via an access card or associated with the authenticated input user credential from the user mobile device, as discussed by Iwasaki, thereby authenticating a user at a particular printer before having data converted at an external device, which provides secure method of outputting a job, as described in Iwasaki (in ¶ [47], [53]-[56] and [68]).   

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 


Jazayeri discloses the computer system of claim 1 wherein the computer system is configured to:
queue a secure print job via the user mobile device or gateway to any of the selected printing devices connected to the computer system over the network (e.g. since the user is authenticated before submitting a print job to a server for conversion and storage, this job is considered as secure since a user associated with only proper credentials can print the job.  In other words, a user associated with a particular account that is previously authenticated can print a job.  The job can be queued in a storage associated with a particular printer and sent to the printer by a print job router, which is considered as a gateway; see ¶ [94] and [120]).

[0094] Initially, then, the cloud print service 102, e.g., the print job router 142, may be configured to periodically check a status of a printer(s), using a corresponding print client (322). For example, the print job router 142 may be aware that the cloud-aware printer 118 is available, as long as the cloud-aware printer 118 is powered on at a given time. On the other hand, checking a status of the legacy printer 120 may require that the router 124 and/or the device 122 is/are both powered (e.g., so that corresponding print client(s) 156/162 is/are available). In the present context, printer status may include a determination as to whether a given printer is available, or is currently experiencing an exception (e.g., paper jam), and/or a determination as to a current number of print jobs queued for the printer in question.

[0120] The job control API 418 may be responsible for authorizing the print client 420 as needed, and for receiving updated status information from the printer in question, such as whether the print job has completed or failed. Such status information may also be stored within the storage 416 in associated with a corresponding print job. The job control API 


Re Claim 9: Jazayeri discloses in a computer automated print services control system comprising: 
a processor; a memory; a means for communicating over a wired or wireless network (e.g. the system contains a plurality of processors within the server, user devices, and printers.  These devices communicate over wired or wireless communication means; see ¶ [108] and [125]-[127] above), and
instructions stored in the memory and executed by the processor (e.g. instructions are executed by the above-mentioned processor to perform the invention; see ¶ [108] and [125]-[127] above), a method comprising: 
receive via a mobile device over the wired or wireless network, a print instruction (e.g. a user can enter authentication information at a device, and a server can authenticate this information before a request for printing is entered.  The cloud server receives a print instruction that contains print data and settings that are capable of being performed by an MFP, or compatible with the abilities of the MFP.  The print instruction is received over a network.  The user can print to a legacy printer or a cloud aware printer; see ¶ [39], [40], [45]-[54], [75], [76] and [96]-[98] above); 
based on the print instruction, generating a print job (e.g. a job is created based on a print instruction for printing data and settings associated with the print data; see ¶ [45]-[54] above); 

converting, via at least one of the authenticated user mobile device and a gateway, the generated print job based on the received print instruction into a format compatible with the selected printing device (e.g. the user device containing the print client proxy, router or the print driver can be used in converting the generated print job into a format that is compatible with a selected printer.  This occurs after a user account is setup, and a user associated with the user account is verified as the requester of a print job, which the account process is taught in ¶ [96]-[98] above.   If the printer does not contain a print client, it may not be able to perform the conversion itself, so a router or a user device that contains the print client is used to perform the conversion feature.  In addition, the server receives a generated print job.  The job contains a printer to be used for printing.  Based on this instruction to use a specific printer, the server converts the job into a format compatible for the selected printer, which is seen in ¶ [55]-[57], [107]-[110] and [121] above).  

However, Jazayeri fails to specifically teach receiving via an authenticated user credential input via a user mobile device and mapped to the user ID, over the wired or wireless network, a print instruction; authenticating the mobile device to a printing device by the computer automated print services control system; wherein the authentication is via the user mobile device in short range communication with the selected printing device; and based on the authentication of the user mobile device, 
However, this is well known in the art as evidenced by Iwasaki.  Similar to the primary reference, Iwasaki discloses receiving a print request from a mobile device, a server handling the request, and forwarding the converted job to a printer for output (same field of endeavor).  
Iwasaki discloses receiving via an authenticated user credential input via a user mobile device and mapped to the user ID, over the wired or wireless network, a print instruction (e.g. the server receives a token that has been authenticated and mapped to a user ID in order to authorize the user to utilize the MFP for printing, which is taught in ¶ [53], [57], [58] and [60]-[62] above.  After the user is authorized to use the MFP, the user sends a print instruction from the cloud app on the mobile device to the server containing the logical printer, which is taught in ¶ [66]-[69] above.);
[0028] The logical printer 210 may also register one or more physical output destination printers (called "physical printers", for example, the image forming device 100 illustrated in FIG. 1) to which print jobs held in a queue in the logical printer 210 are output. In this case, the logical printer 210 holds management information concerning the registered physical printer or printers. The management information may include, for example, information identifying the corresponding physical printer (for example, a unique physical printer ID assigned by the cloud print service 200 or an Internet protocol (IP) address of the physical printer), capability information indicating the capabilities (or functions) of the corresponding physical printer, and so forth. The capability information may include information such as whether or not duplexing printing is enabled, whether or not full-color printing is enabled, and the size of paper in the corresponding physical printer. When the 
[0031] A user logs into the cloud print service 200 with their user ID over the Internet 400 from a device connected to the Internet 400, such as a PC, a mobile terminal, or the image forming device 100, using a communication protocol such as Hypertext Transfer Protocol (HTTP), and sends a print instruction to a logical printer 210 selected from among one or more logical printers 210 associated with the user ID. The print instruction includes document data to be printed or information that specifies the object to be printed, such as information that identifies the document data (for example, information on a storage location (e.g., Uniform Resource Locator (URL)) of the document data over the Internet 400). The document data may reside in, for example, the cloud repository service 300 described below. The logical printer 210 generates a print job in accordance with the print instruction, and manages the generated print job. A print job is the unit by which a print instruction is managed in the logical printer 210, and is assigned a unique job ID. The logical printer 210 manages, in association with a job ID, information such as information of the document data to be printed, print data of a page description language format or the like which is obtained by converting the document data, a user ID of a user who has issued the print instruction, and the state of execution (for example, unexecuted, being executed, execution completed, or error) of the print job.
[0032] The logical printer 210 provides print data held therein to an output destination physical printer specified by a user to print or output the print data from the physical printer. The print data may be provided in such a manner that the print data is directly transmitted in push mode from the logical printer 210 to the physical printer, or may be provided in pull mode. In pull mode, a message including information that identifies the print data is transmitted to the physical printer, and a print job is provided to the physical printer in response to an HTTP acquisition request or the like from the physical printer upon receipt of the message. The pull printing mode is used, for example, in the case of printing a print job for the logical printer 210 using the image forming device 100 within an internal network that is protected from the Internet 400 by a firewall. 


[0063] If multiple available physical printers are set for the logical printer 210 associated with the image forming device 100, a list of such physical printers is provided from the logical printer 210 to the cloud print app. The user selects a physical printer to be used as the current output destination from the list displayed on the cloud print app. Here, the image forming device 100 is selected as the output destination.


authenticating the mobile device to a printing device by the computer automated print services control system; wherein the authentication is via the user mobile device in short range communication with the selected printing device (e.g. the user mobile device receives a token from a cloud print service.  The mobile device transfers the access token to a MFP using a short range communication method, which is taught in ¶ [52] and [53] above.  The MFP sends a setting request to the cloud print service with the MFP ID and access token, which is taught in ¶ [57] and [58] above.  The server registers the MFP ID with the user ID in order to allow the user to use the MFP, which is a form of authorization of the mobile device to use the MFP performed by the server explained in ¶ [58], [60] and [61] above.  When the user accesses the cloud app, the app now displays a logical printer associated with the MFP that received the token via the short range communication in order to show that the user now has access to using 

based on the authentication of the user mobile device, generating a print job compatible with the selected printing device, and releasing the generated print job to the printing device (e.g. based on the mobile device being able to access a logical printer within the cloud app to use the MFP, the user can access a MFP that has been recently authorized for use with the mobile device, which is taught in ¶ [66] and [67] above.  A user specifies a document in order to select for printing.  The print request of the document is sent to a logical printer that is associated with the physical printer, and the logical printer converts the request document into a compatible format for the printer to output, which is taught in ¶ [68]-[70] above.  The above selection of a logical printer to generate a compatible print job is based on the authorization of the mobile device to be able to use the MFP.  The server sends a message to the MFP that initiates the process of releasing a job from the server to the MFP for output, which is taught in ¶ [71]-[73] above.), and

converting via at least one of the authenticated user mobile device and a gateway, the generated print job based on the received print instruction into a format compatible with the selected printing device (e.g. the logical printer, on a server, converts the print instruction into a format compatible with the physical printer associated with the logical printer.  The logical printer servers as a gateway to convert the print instruction.  The logical printer is associated with the selected printer that was 

However, the combination above fails to specifically teach the features of authenticating the mobile device to a printing device from the plurality of printing devices by the computer automated print services control system.
However, this is well known in the art as evidenced by Ikegaya.  Similar to the primary reference, Ikegaya discloses authenticating the user of a MFP using a server (same field of endeavor or reasonably pertinent to the problem).    
Ikegaya discloses authenticating the mobile device to a printing device from the plurality of printing devices by the computer automated print services control system (e.g. the invention discloses a user going to a place where multiple printers are installed in order to authenticate a user IC card to one of the plural MFPs, which is taught in ¶ [28] and [29].  If the MFP does not contain the information to authorize the user, the MFP sends the authentication information to a server in order to authorize the user to perform the output function on the MFP, which is taught in ¶ [30]-[32].  The incorporation of this type of feature within the above combination would allow a user to approach one of a plurality of MFPs for authentication.).




Jazayeri performs the same function as it does separately of in a computer automated print services control system comprising: a processor; a memory; a means for communicating over a wired or wireless network, and instructions stored in the memory and executed by the processor, a method comprising: 
receive via a mobile device over the wired or wireless network, a print instruction; 
based on the print instruction, generating a print job; 
a printing device from the plurality of printing devices;
converting, via at least one of the authenticated user mobile device and a gateway, the generated print job based on the received print instruction into a format compatible with the selected printing device. 

Iwasaki performs the same function as it does separately of receiving via an authenticated user credential input via a user mobile device and mapped to the user ID, over the wired or wireless network, a print instruction;
authenticating the mobile device to a printing device by the computer automated print services control system; wherein the authentication is via the user mobile device in short range communication with the selected printing device; and 
based on the authentication of the user mobile device, generating a print job compatible with the selected printing device, and releasing the generated print job to the 

In combination, Ikegaya performs the same function as it does separately of authenticating the mobile device to a printing device from the plurality of printing devices by the computer automated print services control system. 

Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Jazayeri to include receiving via an authenticated user credential input via a user mobile device and mapped to the user ID, over the wired or wireless network, a print instruction; authenticating the mobile device to a printing device from the plurality of printing devices by the computer automated print services control system; wherein the authentication is via the user mobile device in short range communication with the selected printing device; and based on the authentication of the user mobile device, generating a print job compatible with the selected printing device, and releasing the generated print job to the printing device, and converting via at least one of the authenticated user mobile device and a gateway, the generated print job based on the received print instruction into a format compatible with the selected printing device, as discussed by Iwasaki, thereby authenticating a user at a particular 

The results of the combination would have been predictable and resulted in modifying the invention of Jazayeri, as modified by Iwasaki, to include the feature of authenticating the mobile device to a printing device from the plurality of printing devices by the computer automated print services control system, as discussed by Ikegaya, thereby allowing multiple MFPs to access print data stored when multiple MFPs can be utilized in authorizing the use of the MFP for output, as Ikegaya ‘309 discloses in ¶ [05]. 

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Re Claim 10: The teachings of Jazayeri in view of Iwasaki and Ikegaya are applied to Independent claim 9 above.
Claim 2 is similar to claim 10.  Please refer to the rationale of claim 2 for the rejection of claim 10.

Re Claim 11: The teachings of Jazayeri in view of Iwasaki and Ikegaya are applied to dependent claim 10 above.
Claim 3 is similar to claim 11.  Please refer to the rationale of claim 3 for the rejection of claim 11.


Claim 6 is similar to claim 13.  Please refer to the rationale of claim 6 for the rejection of claim 13.

Re Claim 14: The teachings of Jazayeri in view of Iwasaki and Ikegaya are applied to Independent claim 9 above.
Claim 7 is similar to claim 14.  Please refer to the rationale of claim 7 for the rejection of claim 14.

Re Claim 17: Jazayeri discloses a computer automated print services control system comprising: 
a processor; a memory; a means for communicating over a wired or wireless network; a wireless communication device (e.g. the system contains a plurality of processors within the server, user devices, and printers.  These devices communicate over wired or wireless communication means; see ¶ [108] and [125]-[128] above); 
instructions stored in the memory and executed by the processor, which instructions cause the computer system to, via the wireless communication device: 
select a content item for printing; communicate over the wired wireless network, a print instruction to print the selected content item (e.g. the cloud server receives a print instruction that contains selected print data and settings that are capable of being performed by an MFP, or compatible with the abilities of the MFP.  The print instruction 
a plurality of printing devices connected to the print services control system over the wired or wireless network (e.g. figure 1 discloses a plurality of printers that can be selected from to perform output.  ¶ [36] above discloses a plurality of printers.);
based on the print instruction, generate a print job (e.g. a job is created based on a print instruction for printing data and settings associated with the print data; see ¶ [45]-[54] above); 

at least one of: 
convert the selected content item to a format compatible with the selected printing device, and send the selected content via a gateway, and receive via the gateway, the selected content item converted to a format compatible with the selected printing device (e.g. the user device containing the print client proxy or the router can be used in converting the generated print job into a format that is compatible with a selected printer associated with an authenticated user.  This occurs after a user account is setup, and a user associated with the user account is verified as the requester of a print job and particular printers with certain limitations or features are associated with the account.   If the printer does not contain a print client, it may not be able to perform the conversion itself, so a router or a user device that contains the print client is used to perform the conversion feature; see ¶ [76], [96]-[98] above, [55]-[57], [82], [107]-[110] and [121] above).


However, this is well known in the art as evidenced by Iwasaki.  Similar to the primary reference, Iwasaki discloses receiving a print request from a mobile device, a server handling the request, and forwarding the converted job to a printer for output (same field of endeavor).  
Iwasaki discloses communicate over the wired wireless network, a print instruction to print the selected content item (e.g. the user submits a print instruction to the cloud service in order to output a document, which is disclosed in ¶ [62].  The cloud app on the mobile device allows a user to select a logical printer to select for output, which is also seen in ¶ [62].  A user selects a document for printing and selects a logical printer that will convert the document data to a compatible format for the physical printer associated with the logical printer, which are taught in ¶ [68]-[70] above.);
authenticate the wireless communication device to a printing device by the computer automated print services control system; wherein the authentication is via the wireless communication device in short range communication with the selected printing device (e.g. the user mobile device receives a token from a cloud print service.  The 

based on the authentication of the wireless communication device, generate job compatible with the selected printing device, and release the generated print job to the printing device (e.g. based on the mobile device being able to access a logical printer within the cloud app to use the MFP, the user can access a MFP that has been recently authorized for use with the mobile device, which is taught in ¶ [66] and [67] above.  A user specifies a document in order to select for printing.  The print request of the document is sent to a logical printer that is associated with the physical printer, and the logical printer converts the request document into a compatible format for the printer to output, which is taught in ¶ [68]-[70] above.  The above selection of a logical printer to generate a compatible print job is based on the authorization of the mobile device to be able to use the MFP.  The server sends a message to the MFP that initiates the process 

However, the combination above fails to specifically teach the feature of authenticate the wireless communication device to a printing device from the plurality of printing devices by the computer automated print services control system.
However, this is well known in the art as evidenced by Ikegaya.  Similar to the primary reference, Ikegaya discloses authenticating the user of a MFP using a server (same field of endeavor or reasonably pertinent to the problem).    
Ikegaya teaches authenticate the wireless communication device to a printing device from the plurality of printing devices by the computer automated print services control system (e.g. the invention discloses a user going to a place where multiple printers are installed in order to authenticate a user IC card to one of the plural MFPs, which is taught in ¶ [28] and [29].  If the MFP does not contain the information to authorize the user, the MFP sends the authentication information to a server in order to authorize the user to perform the output function on the MFP, which is taught in ¶ [30]-[32].  The incorporation of this type of feature within the above combination would allow a user to approach one of a plurality of MFPs for authentication.).

Hence the prior art includes the element claimed, although not necessarily in a single prior art reference.  The difference between the claimed invention and the prior art is only the lack of actual combination of the elements in a single reference. 


Iwasaki performs the same function as it does separately of communicate over the wired wireless network, a print instruction to print the selected content item; authenticate the wireless communication device to a printing device from the plurality of printing devices by the computer automated print services control system; wherein the authentication is via the wireless communication device in short range communication with the selected printing device; and based on the authentication of the wireless communication device, generate job compatible with the selected printing device, and release the generated print job to the printing device. 



Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Jazayeri to include communicate over the wired wireless network, a print instruction to print the selected content item; authenticate the wireless communication device to a printing device from the plurality of printing devices by the computer automated print services control system; wherein the authentication is via the wireless communication device in short range communication with the selected printing device; and based on the authentication of the wireless communication device, generate job compatible with the selected printing device, and release the generated print job to the printing device, as discussed by Iwasaki, thereby authenticating a user at a particular printer before having data processed, which provides secure method of outputting a job, as described in Iwasaki (in ¶ [47], [53]-[56] and [68]).   

The results of the combination would have been predictable and resulted in modifying the invention of Jazayeri, as modified by Iwasaki, to include the feature of authenticating the mobile device to a printing device from the plurality of printing devices by the computer automated print services control system, as discussed by Ikegaya, 

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Claims 4, 6, 8, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jazayeri, as modified by Iwasaki and Ikegaya, as applied to claims 4 and 12 above, and further in view of Oba (US Pub 2013/0141747).

Re Claim 4: The teachings of Jazayeri in view of Iwasaki and Ikegaya are applied to Independent claim 1 above.
However, Jazayeri fails to specifically teach the computer system of claim 1 wherein the user authentication comprises, validating the input user credential via the user mobile device or the gateway, at the selected printing device, wherein the validating is invoked via a short range communication means comprising at least one of an NFC tag, a blue tooth pairing functionality, an active or passive RFID tag, an infrared means, a bar code, and a quick response code, each of which is comprised in a printing device of the computer automated print services control system.
However, this is well known in the art as evidenced by Iwasaki.  Similar to the primary reference, Iwasaki discloses receiving a print request from a mobile device, a server handling the request, and forwarding the converted job to a printer for output (same field of endeavor).  

However, the combination above fails to specifically teach an active or passive RFID tag.
However, this is well known in the art as evidenced by Oba.  Similar to the primary reference, a mobile terminal communicates with a printer device for a printing operation (same field of endeavor).  
Oba discloses an active or passive RFID tag (e.g. the printer contains a RFID tag that is used to communicate with the RFID tag on the mobile device to acquire information about the printer; see ¶ [46] and [47]).
[0046] The device certification part 10 may identify a print device within a specific distance of the terminal apparatus in still other ways. For example, the print device 17 may include an RFID (Radio Frequency Identification) tag unit, and the RFID tag unit of the print device 17 may represent various information corresponding to the print device 17, such as device name, device model number, device serial number, device characteristics (PDL, Finishing modes, HDD, etc.), IP address, host name, and so forth. The mobile terminal apparatus 10 communicates with the RFID unit of the print device, via an RF 
[0047] After the print device 17 has been certified by the device certification part 10a of the mobile terminal apparatus 10, the file server part 10b of the mobile terminal apparatus is configured to operate and function as a web server connected to the network 13. That is, the file server part 10b is configured to function as a web server and `host` a website or web page on the network 13, such that the web page is accessible from a specific Uniform Resource Identifier (URI) via the network 13. For example, the web page hosted by the file server part may correspond to a data file including HTML code, Javascript code, CSS code, and so forth, as is well known in the art. FIG. 2 illustrates a user interface screen displayed on a display part of the mobile terminal apparatus 10. The user interface screen of FIG. 2 indicates that the apparatus is configured to operate as web server and host a web page (such as a file browse page) that is accessible at a specific Uniform Resource Locator (URL), such as "http://1/2.92.100.100/mobileprint", as illustrated in FIG. 2. When the user presses the "Start" button illustrated in FIG. 2, this causes the file server part 10b to operate as the web server and host the web page (such as the file browse page) as described in this disclosure. 

Hence the prior art includes the element claimed, although not necessarily in a single prior art reference.  The difference between the claimed invention and the prior art is only the lack of actual combination of the elements in a single reference. 
Jazayeri performs the same function as it does separately of the computer system of claim 1. 
Iwasaki performs the same function as it does separately of wherein the user authentication comprises, validating the input user credential via the user mobile device or the gateway, at the selected printing device, wherein the validating is invoked via a short range communication means comprising at least one of an NFC tag, a blue tooth 
Oba performs the same function as it does separately of an active or passive RFID tag. 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Jazayeri to include wherein the user authentication comprises, validating the input user credential via the user mobile device or the gateway, at the selected printing device, wherein the validating is invoked via a short range communication means comprising at least one of an NFC tag, a blue tooth pairing functionality, an active or passive RFID tag, an infrared means, a bar code, and a quick response code, each of which is comprised in a printing device of the computer automated print services control system, as discussed by Iwasaki, thereby authenticating a user at a particular printer before having data converted at an external device using a protocol to pass information from the mobile device to printer, which provides secure method of outputting a job, as described in Iwasaki (in ¶ [47], [53]-[56] and [68]).   

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Re Claim 6: The teachings of Jazayeri in view of Iwasaki, Ikegaya and Oba are applied to dependent claim 4 above.
Jazayeri discloses the computer system of claim 4 wherein the computer system is further caused to: 
based on the authentication, queue the generated print job at the selected printing device (e.g. based on the user setting up an account and being authenticated prior to a print request, the MFP receives from the cloud server and temporarily stores a print job for printing; see ¶ [39], [40], [75], [76], [96]-[98] above, [94] and [120]); 

[0094] Initially, then, the cloud print service 102, e.g., the print job router 142, may be configured to periodically check a status of a printer(s), using a corresponding print client (322). For example, the print job router 142 may be aware that the cloud-aware printer 118 is available, as long as the cloud-aware printer 118 is powered on at a given time. On the other hand, checking a status of the legacy printer 120 may require that the router 124 and/or the device 122 is/are both powered (e.g., so that corresponding print client(s) 156/162 is/are available). In the present context, printer status may include a determination as to whether a given printer is available, or is currently experiencing an exception (e.g., paper jam), and/or a 

[0120] The job control API 418 may be responsible for authorizing the print client 420 as needed, and for receiving updated status information from the printer in question, such as whether the print job has completed or failed. Such status information may also be stored within the storage 416 in associated with a corresponding print job. The job control API may include status information including, e.g., whether a print job is currently queued and not yet downloaded to a corresponding print client 420, or spooled/downloaded and added to the client side native printer queue (if applicable).

release the queued generated print job at the selected printing device (e.g. a job is released from the queue to print on the printer; see ¶ [94] and [120]); and 

wherein the print job is generated via at least one of the user mobile device and the gateway (e.g. a job is created based on a print instruction for printing data and settings associated with the print data; see ¶ [45]-[54] above). 
However, Jazayeri fails to specifically teach based on authentication of the user credential input via the user mobile device and mapped to the user ID.
However, this is well known in the art as evidenced by Iwasaki.  Similar to the primary reference, Iwasaki discloses receiving a print request from a mobile device, a server handling the request, and forwarding the converted job to a printer for output (same field of endeavor).  
Iwasaki discloses based on authentication of the user credential input via the user mobile device and mapped to the user ID, queue the generated print job at the selected printing device (e.g. a user mobile device receives a token from a server and passes this token to the MFP in order to determine if the MFP is usable by the mobile 
[0097] FIG. 8 illustrates an example of the procedure for a user print instruction reception process of the cloud print service 200 according to the second exemplary modification. 
[0098] In the procedure illustrated in FIG. 8, the cloud print service 200 waits for the arrival of a print instruction given by any user (S20). When a print instruction arrives, the cloud print service 200 determines whether the physical printer ID of the output destination specified in the print instruction has been locked, by referring to, for example, the lock management table (S22). If the physical printer ID of the output destination has not been locked, the cloud print service 200 provides print data to the image forming device 100 associated with the physical printer ID of the output destination in accordance with the print instruction to cause the image forming device 100 to execute printing (S24) (see process steps (4) to (6) of FIG. 2). If it is determined in S22 that the physical printer ID of the output destination has been locked, it is determined whether or not the user who has issued the print instruction is a user who is authorized to output print data from the image forming device 100 having the physical printer ID of the output destination (S26). In this determination, if the user ID of the user who has issued the print instruction is equal to the user ID included in the lock setting associated with the physical printer ID of the output destination, it is determined that the user is authorized to output print data (if the determination result is YES). In this case, in S24, the cloud print service 200 executes a print instruction. If the determination result in S26 is NO, the cloud print service 200 saves the print instruction as a suspended print instruction (S28). The cloud print service 200 periodically checks each suspended print instruction as to whether, for example, the lock 
[0099] In the example in FIG. 8, a print instruction given by another user to designate the image forming device 100, which is being locked, as the output destination is suspended. However, this is merely an example. Alternatively, a print instruction given by another user to designate the image forming device 100, which is being locked, as the output destination may be rejected. 
[0100] After the completion of a print job of a user who locked the image forming device 100, if the lock setting is not canceled even after the user left the image forming device 100, other users are prevented from using the image forming device 100 until the lock setting is canceled by the arrival of the expiration time or the like. To address such an inefficient situation, the cloud print service 200 may send print data of the user who locked the image forming device 100 to the image forming device 100 and, in response to receipt of a new setting request of the temporary printer settings after the image forming device 100 notifies the cloud print service 200 of the completion of the output of the print data, automatically cancel the lock setting so as to accept the setting request. Accordingly, after the user who applied the lock setting picked up their printout and left the image forming device 100, any other user may be able to use the image forming device 100 even if the lock setting is not canceled. In this case, no new setting requests are accepted for a period from when the image forming device 100 was locked to when the printing operation of the user who applied the lock setting has been completed.

[0105] Accordingly, the image forming device 100 prints the print data onto a sheet of paper. In the illustrated example, since the image forming device 100 knows the user ID (the user ID in the cloud print service 200) of the user who has issued an instruction to print the print data, the user ID may be recorded in the current print log (processing history) information as information concerning the user who has issued the print instruction. 


Hence the prior art includes the element claimed, although not necessarily in a single prior art reference.  The difference between the claimed invention and the prior art is only the lack of actual combination of the elements in a single reference.
Jazayeri performs the same function as it does separately of the computer system of claim 4 wherein the system is further caused to: based on the authentication, queue the generated print job at the selected printing device; release the queued generated print job at the printing device; and wherein the print job is generated via at least one of the user mobile device and the gateway.
Iwasaki performs the same function as it does separately of based on authentication of the user credential input via the user mobile device and mapped to the user ID, queue the generated print job at the selected printing device.
Ikegaya performs the same function as it does separately of the computer system of claim 1.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Jazayeri to include based on authentication of the user 

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Re Claim 8: The teachings of Jazayeri in view of Iwasaki, Ikegaya and Oba are applied to dependent claim 4 above.
However, Jazayeri fails to specifically teach the computer system of claim 4 wherein the print job is invoked via the NFC tag attached to a printer and the user mobile device comprising NFC functionality, such that the user mobile device is caused to read the NFC tag and authenticate itself to the computer system based on the input user credential mapped to the user ID.
However, this is well known in the art as evidenced by Iwasaki.  Similar to the primary reference, Iwasaki discloses receiving a print request from a mobile device, a server handling the request, and forwarding the converted job to a printer for output (same field of endeavor).  
Iwasaki discloses wherein the print job is invoked via the NFC tag attached to a printer and the user mobile device comprising NFC functionality, such that the user mobile device is caused to read the NFC tag and authenticate itself to the computer 
Hence the prior art includes the element claimed, although not necessarily in a single prior art reference.  The difference between the claimed invention and the prior art is only the lack of actual combination of the elements in a single reference. 
Jazayeri performs the same function as it does separately of the computer system of claim 4. 
Iwasaki performs the same function as it does separately of wherein the print job is invoked via the NFC tag attached to a printer and the user mobile device comprising NFC functionality, such that the user mobile device is caused to read the NFC tag and authenticate itself to the computer system based on the input user credential mapped to the user ID. 
Ikegaya performs the same function as it does separately of the computer system of claim 1.

The results of the combination would have been predictable and resulted in modifying the invention of Jazayeri to include wherein the print job is invoked via the NFC tag attached to a printer and the user mobile device comprising NFC functionality, such that the user mobile device is caused to read the NFC tag and authenticate itself to the computer system based on the input user credential mapped to the user ID, as discussed by Iwasaki, thereby authenticating a user at a particular printer using NFC communication before having data converted at an external device, which provides secure method of outputting a job, as described in Iwasaki (in ¶ [47], [53]-[56] and [68]).   
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Re Claim 12: The teachings of Jazayeri in view of Iwasaki, Ikegaya and Oba are applied to dependent claim 4 above.
Claim 4 is similar to claim 12.  Please refer to the rationale of claim 4 for the rejection of claim 12.

Re Claim 15: The teachings of Jazayeri in view of Iwasaki, Ikegaya and Oba are applied to dependent claim 12 above.
Claim 8 is similar to claim 15.  Please refer to the rationale of claim 8 for the rejection of claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tredoux discloses a mobile device that submits a job to a printer from a mobile phone.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD DICKERSON/Primary Examiner, Art Unit 2672